EXHIBIT 10.3

SECOND AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT (SPENCER)

Pursuant to Section 14 of the Executive Employment Agreement effective as of
March 1, 2003 (the “Agreement”) entitled “Waiver; Modification,” the parties to
the Agreement hereby modify the Agreement in this Second Amendment (“Amendment”)
as provided below.

Section 6(b)(iii) and 6(c)(iv) shall be amended by deleting the provisions in
their entirety and by replacing them with the following sentence:

Continued participation in the Company’s fringe benefits set forth in
Section 4(c); provided, however, that such continuation of benefits after
termination shall not apply to those fringe benefits which require a minimum
number of hours of employment for participation, such as 401k, life insurance
and other employee insurance. The Company shall purchase medical benefits and
insurance equivalent to the Company’s medical insurance and benefits coverage on
the date of termination for the severance period; provided, however, if the
Officer secures equivalent coverage for continued medical benefits and insurance
for the severance period the cost of such coverage shall be reimbursed for the
severance term.

The Officer, to the extent determined to be nondiscriminatory under the
Company’s qualified employee benefit plans, shall become fully vested in his
benefits under such plans. Additionally, the Officer shall become fully vested
with respect to any of the Company’s non-qualified benefit plans in which he is
a participant.

Section 6 shall be amended by adding the following provision as Section 6 (h):

(h)(vi) 280G GROSS UP. If the aggregate of all payments or benefits made or
provided to the Executive under this Agreement and under all other plans and
programs of the Company (the “Aggregate Payment”) is determined to constitute a
parachute payment, as such term is defined in Section 280G(b)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company shall pay to the
Executive, prior to or coincident with the time any excise tax imposed by
Section 4999 of the Code (the “Excise Tax”) is payable with respect to such
Aggregate Payment, an additional amount that, after the imposition of all
penalties, income, excise and other federal, state and local taxes thereon, is
equal to the sum of the Excise Tax on the Aggregate Payment and interest and
penalties imposed with respect to the Excise Tax and such additional amount
(“Additional Amount”). The determination of whether the Aggregate Payment
constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this Section 6(e) shall be made by
an independent auditor (the “Auditor”) selected by the Company. Notwithstanding
the foregoing, in the event that the

 

1



--------------------------------------------------------------------------------

amount of the Executive’s Excise Tax liability is subsequently determined to be
greater than the Excise Tax liability with respect to which an initial
Additional Amount has been paid to the Executive under this Section 6(e), the
Company shall pay to the Executive a further Additional Amount with respect to
such additional Excise Tax (and any interest and penalties thereon) at the time
and in the amount determined in the same manner as the initial Additional Amount
was determined so as to make the Executive whole, on an after-tax basis, with
respect to such Excise Tax (and any interest and penalties thereon) and such
additional amount paid by the Company. In the event the amount of the
Executive’s Excise Tax liability is subsequently determined to be less than the
Excise Tax liability with respect to which an initial payment to the Executive
has been made, the Executive shall, as soon as practical after the determination
is made, pay to the Company the amount of the overpayment by the Company,
reduced by the amount of any relevant taxes already paid by the Executive and
not refundable, all as determined by the Auditor. The Executive and the Company
shall cooperate with each other in connection with any proceeding or claim
relating to the existence or amount of liability for Excise Tax, and all
expenses incurred by the Executive in connection therewith shall be paid by the
Company promptly upon notice of demand from the Executive.

All other provisions of the Agreement and the First Amendment to the Agreement
shall remain in full force except as amended by this Amendment.

Dated this 25th day of July 2007

 

FIRST STATE BANCORPORATION

BY:

 

/S/ MICHAEL R. STANFORD

TITLE:

 

PRESIDENT AND CEO

EXECUTIVE

 

/S/ CHRISTOPHER C. SPENCER

CHRISTOPHER C. SPENCER

 

2